Citation Nr: 1706254	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic low back syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity lumbar radiculopathy.  

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity lumbar radiculopathy.

4.  Entitlement to a rating in excess of 50 percent for bilateral varicose veins.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a total disability rating due to individual unemployability.  

(The issues of entitlement to service connection for an acquired psychiatric disorder, neck disability, kidney condition, pancreas condition and heart condition; and entitlement to temporary total ratings for surgical treatment of a chronic low back syndrome and for left lower extremity varicose veins were addressed in a separate January 2017 Board remand.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified in June 2012 before the undersigned.  VA was unable to produce a transcript of that hearing.  The Veteran has been informed of this fact, and on multiple occasions waived his right to a new hearing.  38 C.F.R. § 20.717 (2016).  

In June 2014 and June 2015, the Board remanded the appeal for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability is REMANDED to the Agency of Original Jurisdiction (AOJ).

(The issues of entitlement to service connection for an acquired psychiatric disorder, neck disability, kidney condition, pancreas condition and heart condition; and entitlement to temporary total ratings for surgical treatment of a chronic low back syndrome and for left lower extremity varicose veins were addressed in a January 2017 Board remand.)


FINDINGS OF FACT

1.  The Veteran's chronic low back syndrome is not manifested by either forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's right lower extremity lumbar radiculopathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.  

3.  The Veteran's left lower extremity lumbar radiculopathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.  

4.  The Veteran's varicose veins in the right and left lower extremities are not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

5.  The Veteran's hypertension is not manifested by diastolic pressure that is predominantly 110 or more, or by a systolic pressure that is predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a chronic low back syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

2.  The criteria for an initial rating greater than 20 percent for right lower extremity lumbar radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial rating greater than 20 percent for left lower extremity lumbar radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  The criteria for a rating in excess of 50 percent for bilateral varicose veins are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7120 (2016).  

5.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board has reviewed the extensive evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Chronic low back syndrome

In February 1991, VA granted entitlement to service connection for a chronic low back syndrome and assigned a 10 percent rating effective June 22, 1989.  In August 2009, the Veteran filed a claim for increase.  In September 2009, VA increased the rating for the disorder to 20 percent disabling from August 6, 2009.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

An incapacitating episode is defined as a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran underwent a VA spine examination in September 2009.  He reported low back pain on a daily basis with approximately 30 incapacitating episodes in the last year.  He reported experiencing flare-ups which were somewhat unpredictable but also stress related.  They could last from hours to days and they caused a limitation of walking.  The Veteran alleged that he would occasionally fall on these occasions.  He used a cane and a TENS unit.  On physical examination the appellant was in moderate pain getting on and off the examination table.  He lacked 18 inches of being able to touch his toes.  All motion of the back was slow and painful.  Flexion was to 60 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 10 degrees bilaterally.  Range of motion was not additionally limited following repetitive use.  There was tenderness over the mid lumbar spine.  Lumbosacral x-rays were negative.  The diagnosis was a chronic lumbar strain.  

At an October 2010 VA examination the Veteran complained of constant, 8/10, lumbosacral pain aggravated by prolonged sitting and standing.  He reported that when the pain was severe, he could walk only about one block before having to stop due to back pain.  He reported that he was placed on physician prescribed bedrest once during the past year for two weeks.  He took medication with no response.  He reported occasional difficulties getting out of bed in the morning and has had to call a neighbor to help him.  He has no discrete flare ups and uses no assistive devices.  On physical examination, thoracolumbar flexion was to 70 degrees, extension was to 10 degrees, right and left lateral flexion were to 20 degrees, and left and right rotation were to 40 degrees all with end of range pain.  There was no decrease in motion due to pain or fatigue following repetitive motion.  There was lumbosacral tenderness but no muscle spasm.  The diagnosis was a chronic lumbosacral strain.  

VA outpatient and Department of Corrections records show continued complaints and treatment related to the low back.  

A May 2015 statement from the Veteran's VA primary care provider notes his low back pain was increasingly painful and he was scheduled to see neurosurgery with repeat imaging.  

The Veteran subsequently underwent magnetic resonance imaging which showed that lumbar lordosis was maintained.  There were signal changes in multiple discs without loss of disc height and there was a congenitally narrow lumbar canal.  The neurosurgeon recommended pursuing nonsurgical treatment for the management of back pain.  

The Veteran most recently underwent a VA spine examination in August 2015.  He reported that sometimes he bent over and could not straighten up.  He reported being unable to lift more than 10 pounds and tie his shoes.  The pain was rated as a 7-8/10 on a scale of 0-10.  He took hydrocodone for pain.  He denied flare-ups but noted functional impairment as described above.  On physical examination, range of motion was forward flexion from 0 to 50 degrees, extension and right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 10 degrees, and bilateral lateral rotation from 0 to 30 degrees.  The examiner stated that the Veteran was unable to bend forward properly to pick up any objects from the floor and was not able to tie his shoes.  He had considerable difficulty putting on his trousers.  There was pain with forward flexion but no evidence of pain with weightbearing.  There was moderate midline lumbar tenderness.  The Veteran was able to perform repetitive use testing and there was no additional loss of function after three repetitions.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner could not state without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use because the Veteran was not examined after repeated use over a period of time.  There was no guarding or spasm and no ankylosis.  The examiner stated that the back condition impacted the Veteran's ability to work since he could not lift more than 10 pounds, tie shoes, or pick up objects from the floor.  

On review, the Veteran's service-connected chronic low back syndrome is not manifested by either forward flexion of the thoracolumbar spine to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  Additionally, the evidence does not demonstrate adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  The Veteran's complaints of pain are contemplated in the 20 percent rating currently assigned and the criteria for a 40 percent rating are not met or more nearly approximated at any time during the appeal period.  38 C.F.R. § 4.71a.

In making this determination, the Board acknowledges the Veteran's reports of multiple episodes of incapacitating episodes.  Significantly, the most recent examiner indicated that the Veteran does not have intervertebral disc syndrome.  As such, even assuming that the appellant is service connected for an intervertebral disc syndrome, which he is not, there is no basis for a higher rating based on incapacitating episodes.  Further, the objective evidence does not corroborate the Veteran's reports that physician prescribed bed rest was required.  The Board finds no basis for assigning a higher rating under the Formal for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Lumbar radiculopathy of the right and left lower extremities

In September 2009, the RO granted entitlement to service connection for right lower extremity lumbar radiculopathy (10 percent from August 6, 2009), and for left lower extremity lumbar radiculopathy (20 percent from August 6, 2009).  The Veteran disagreed with the decision and perfected this appeal.  In April 2016, the RO increased the rating for right lower extremity lumbar radiculopathy to 20 percent effective August 6, 2009.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the sciatic nerve is evaluated as follows: mild incomplete paralysis (10 percent); moderate incomplete paralysis (20 percent); and moderately severe incomplete paralysis (40 percent).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

On VA spine examination in September 2009, the Veteran reported that his back pain radiated down the right leg below the knee.  On physical examination straight leg raising was to 20 degrees on the right and to 30 degrees on the left accompanied by bilateral low back and leg pain.  Motor strength appeared slightly decreased at both knees in flexion and extension, and sensory function appeared decreased in the left lower leg.  Knee jerks were 1+ and equal.  Ankle jerks were absent bilaterally.  Gait was limited, slow, broad based and antalgic.  The examiner stated that there was some clinical evidence of a bilateral lumbar radiculopathy.  

On VA spine examination in October 2010, the Veteran reported pain radiating down the lateral and posterior lower extremities to the level of the knees.  On physical examination straight leg raise was positive bilaterally at 30 degrees for ipsilateral radicular pain.  Motor and sensory examinations were normal.  Reflexes were trace and symmetric bilaterally.  Gait was normal.  The examiner stated there was no objective evidence of bilateral lumbar radiculopathy.  

Pertinent findings were noted on the August 2015 VA spine examination.  At that time lower extremity muscle strength was 5/5 bilaterally for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  Deep tendon reflexes were 2+ in the knees and absent at the ankles.  Sensory examination was normal in the upper anterior thighs, bilateral knees/thighs, lower legs/ankles, and right foot/toes.  It was absent in the left foot/toes.  Vibration sensations were absent over the feet.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner further stated that the Veteran has peripheral neuropathy due to diabetes.  The appellant is not service connected for diabetes.   The examiner found that this was a glove stocking type of neuropathy not related to his back problem.  

The Veteran underwent a VA peripheral nerves examination in March 2016.  He reported that he was currently in pain management treatment.  Reportedly back pain radiated to the legs multiple times per day going down the posterior and sides of legs to the bilateral calf level.  He reported weakness related to the back.  Regarding symptoms, the Veteran reported severe intermittent pain, severe paresthesias and/or dysesthesias, and severe lower extremity numbness.  The examiner opined that lower extremity numbness was related to the diabetes and vascular conditions.  Muscle strength testing was 5/5 in the knees and ankles and there was no muscle atrophy.  Reflexes were reported as absent at the knees and 1+ at the ankles.  Sensation was decreased in the lower legs/ankles and feet/toes.  There were no trophic changes.  Gait was antalgic related to back and knee conditions.  The examiner indicated there was moderate incomplete paralysis of the sciatic nerve on the right and the left, and moderate incomplete paralysis of the external popliteal nerve bilaterally.  The examiner stated that the Veteran had 4/5 motor strength in the left hip flexor and 5/5 in the right hip flexor.  The examiner found that the sciatic findings related to the back condition and the popliteal findings related to diabetes.  The examiner stated that the condition impacted the Veteran's ability to work and he would have difficulty with both physical and sedentary occupations.  

A June 2016 VA physical therapy consult noted decreased lower extremity muscle strength.  An August 2016 VA neurosurgery note documents complaints of back pain radiating to the buttocks, hips and legs.  Examination showed a slightly antalgic gait but the lower extremity motor exam was 5/5.  A September 2016 VA neurosurgery note indicates that motor examination was 5/5 in the lower extremities.  

As set forth, the medical evidence is somewhat inconsistent at the beginning of the appeal period as to whether or not the Veteran had objective evidence of radiculopathy.  Nonetheless, the Veteran is assigned a 20 percent rating for radiculopathy of both the right and left lower extremities from August 6, 2009 and the question is whether a higher rating is warranted at any time during the appeal period.  

On review, objective evidence shows slight decrease in motor strength as well as decreased sensory function and reflexes in the lower extremities.  The March 2016 examiner described moderate incomplete paralysis of the sciatic nerve in both lower extremities.  Considering the objective findings, as well as the examiner's opinion, the Board finds that the disability picture does not meet or more nearly approximate moderately severe incomplete paralysis in either lower extremity.  Thus, a rating greater than 20 percent is not warranted for either the right or left lower extremity at any time during the appeal period.  Finally, given that the appellant's nonservice connected diabetes was responsible for popliteal nerve problems, that pathology does not provide a basis for an increased rating.

The appeal is denied.

Varicose veins

In February 1991, VA granted entitlement to service connection for bilateral varicose veins, postoperative status, above and below the knees with a history of left saphenous thrombophlebitis and assigned a 30 percent rating effective June 22, 1989.  In August 1991, the rating was increased to 50 percent effective August 1, 1991.  Under the rating criteria in effect at that time, a 50 percent rating was assigned for bilateral severe varicose veins - involving superficial veins above and below the knee, with involvement of the long saphenous, ranging over two centimeters in diameter, marked distortion and sacculation, with edema and episodes of ulceration; no involvement of the deep circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1991).

In August 2009, the Veteran filed a claim for increase.  In September 2009, the RO continued the 50 percent rating assigned for varicose veins.  The Veteran disagreed with the decision and perfected this appeal.  

The rating criteria for varicose veins were amended effective January 12, 1998.  Under the current criteria, varicose veins are rated as follows: asymptomatic palpable or visible varicose veins (noncompensable); intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery (10 percent); persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema (20 percent); persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration (40 percent); persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration (60 percent); and with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest (100 percent).  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Note to this provision provides that these evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26), if applicable.  

On VA examination in September 2009, the Veteran reported swelling of his feet and lower legs.  He also reported experiencing aching in his legs and feet, and difficulty standing for long periods.  He described lower leg numbness.  Physical examination showed multiple distended ropey veins in the lower extremities distal to the knees bilaterally.  There were multiple well-healed surgical scars secondary to the vein stripping and multiple areas of discoloration.  There was 1+ edema of the lower legs/ankles bilaterally.  The diagnosis was varicose veins of the lower extremities bilaterally with subsequent vein stripping; and past medical history of thrombophlebitis of the lower extremities bilaterally.  

On VA examination in October 2010, the Veteran reported that the pain had become much worse.  He stated that his feet were swollen and he had pain from his waist down all the time.  He also stated that his left foot was going numb which he thought was related to the surgery.  He reported that the pain in his legs is so bad that he needs help to get in and out of the shower.  On physical examination, he had 1+ bilateral pitting edema.  He had old, well healed scars on the medial aspects of his legs related to prior surgery.  He had varicose veins on the medial aspect of his left thigh that were about 8-10 centimeters in length.  It was pretty much in the exact same spot on the inside of his right thigh as well that was probably about 6-8 inches in length.  He had some tenderness to palpation over those areas.  Otherwise, sensation was intact.  

Records from the Department of Correction dated in February 2014 show the Veteran had left leg swelling on and off for one year.  An ultrasound for deep venous thrombosis revealed normal findings with no evidence of venous invasion of the left lower extremity, and no evidence of deep venous thrombosis.  

In June 2015, the Veteran underwent a vascular surgery consult in connection with dialysis access.  At that time, the skin was described as warm with no varicosities or stasis changes.  There was no swelling or edema noted.  

The Veteran underwent a VA examination in August 2015.  He reported left foot numbness and that his lower extremities swelled up if he was sitting, standing or walking for a long time.  The Veteran had varicose veins in both lower extremities and he reported aching and fatigue in both legs after standing or walking.  Symptoms were relieved by elevation.  The examiner noted persistent stasis pigmentation and intermittent edema of both extremities.  

An August 2015 VA vascular surgery note documents complaints of left leg secondary varicosities that were quite painful despite stockings.  He had prior stripping bilaterally and wanted it treated with stab phlebectomy, which was completed in September 2015.  The discharge instructions indicate he was to restrict his activities and rest for the day.  

A September 2015 statement from a VA physician indicates that the Veteran had surgery for his varicose veins but he continued to have pain in his legs which had not improved and he was using a cane more so than he did prior to the surgery.  He was subsequently admitted to the hospital for unrelated issues.

A September 2015 note from the VA vascular surgeon indicates the Veteran underwent multiple stab phlebectomies in September 2015 to remove his varicose veins on the left lower extremity.  He tolerated the procedure well and was discharged home in stable condition as this was an outpatient procedure.  He was reevaluated on September 14, 2015 and from a surgical standpoint, given clearance to resume normal activity.  Another note indicates that the Veteran had called multiple times to get a letter supporting an increase in service connection.  The physician noted that in theory, the stab phlebectomy would cause a decrease in his service connection as the procedure is intended to treat the problem.  

In a September 2015 statement, the Veteran's spouse reported that he had chronic pain from his vein stripping surgery.  

A December 2015 addendum indicates that the Veteran's varicose veins did not impact his ability to work.  

Initially, the Board notes that the old rating criteria may not be applied in this case given that the current claim was presented to VA after the regulation was changed.  Under the current rating criteria, each extremity is evaluated separately and then combined with consideration of the bilateral factor.  In order to warrant a rating in excess of the 50 percent currently assigned for both lower extremities, the Veteran would need, at a minimum, a 40 percent rating for one leg and a 20 percent rating for the other.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, the Board will consider whether either leg warrants a 40 percent rating.

Objective evidence shows the Veteran has varicose veins in the lower extremities.  He reports pain and swelling associated with this condition and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994).  Examinations in 2009 and 2010 noted edema, but did not include findings of stasis pigmentation or eczema.  As set forth, the Veteran recently underwent surgical treatment on the left lower extremity and while his most recent examination indicated there was persistent stasis pigmentation, it noted only intermittent edema and indicated that symptoms were relieved by elevation.  On review, the Board finds that the criteria for a 40 percent rating are not met or more nearly approximated in either lower extremity at any time during the appeal period.  A rating in excess of 50 percent for bilateral varicose veins is denied.    

The issue of entitlement to a temporary total rating following the September 2015 stab phlebectomy is on appeal and for consideration by another Veterans Law Judge.  


Hypertension

In February 1991, the RO granted entitlement to service connection for hypertension and assigned a 10 percent rating from June 22, 1989.  In August 2009, the Veteran submitted a claim for increase.  In September 2009, the RO continued the 10 percent rating for hypertension.  The Veteran disagreed with the decision and perfected this appeal.  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is evaluated as follows diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more (20 percent); and diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101.

On VA examination in September 2009, the Veteran reported that currently he was on lisinopril, but that he had not had his blood pressure medication for two days.  Blood pressures were recorded as 167/111, 191/96 and 172/89.  The diagnosis was hypertension, currently with poor control.   

On VA examination in October 2010, the Veteran reported he was on hydrochlorothiazide and lisinopril.  Blood pressures were recorded as 152/92 and 148/92.  The diagnosis was hypertension.  

The Veteran most recently underwent a VA hypertension examination in August 2015.  He reported taking multiple medications for blood pressure control.  Current blood pressures were reported as 150/74, 150/78, and 150/76, for an average blood pressure of 150/76.  The examiner stated that the Veteran's hypertension did not impact his ability to work.  

The claims folder contains extensive medical records and includes numerous blood pressure readings.  The Board acknowledges the September VA 2014 record showing a single, isolated blood pressure reading of 210/120 as well as other records noting uncontrolled hypertension and changes to medication to provide for tighter blood pressure control.  A January 2016 VA record shows that blood pressure was controlled.

The overall record, however, does not show that the Veteran's diastolic pressure is predominantly 110 or more or that the systolic pressure is predominantly 200 or more.  Thus, the criteria for a rating greater than 10 percent are not met.  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to a rating in excess of 20 percent for a chronic low back syndrome is denied.  

Entitlement to an initial rating in excess of 20 percent for right lower extremity lumbar radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for left lower extremity lumbar radiculopathy is denied.  

Entitlement to a rating in excess of 50 percent for bilateral varicose veins is denied.  

Entitlement to a rating in excess of 10 percent for hypertension is denied.  


REMAND

The Veteran is currently service-connected for bilateral varicose veins (50 percent); chronic low back syndrome (20 percent); left lower extremity lumbar radiculopathy (20 percent); right lower extremity lumbar radiculopathy (20 percent); and hypertension (10 percent).  The combined rating is 80 percent from August 6, 2009 and he meets the schedular requirements for individual unemployability.  See 38 C.F.R. § 4.16(a) (2016).  

In addition to his service-connected disabilities, the Veteran has multiple and significant nonservice-connected disabilities.  While evidence of record suggests he is totally disabled and unable to work due to his medical conditions, it is not clear that his service-connected disabilities standing alone are of sufficient severity to preclude employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Moreover, as noted in the introduction the Veteran has another appeal pending regarding claims of entitlement to service connection for an acquired psychiatric disorder, neck disability, kidney condition, pancreas condition and heart condition.  Those issues are inextricably intertwined with the claim for individual unemployability and thus, it must be deferred at this time.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, the claims folder contains a partially completed VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, date stamped in May 2016.  Vocational rehabilitation records are relevant to a claim for unemployability and a request should be made to obtain any such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's vocational rehabilitation folder or copies thereof.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the requested development and following the adjudication of the claims of entitlement to service connection for an acquired psychiatric disorder, neck disability, kidney condition, pancreas condition and a heart condition readjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to repond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


